              Case 2:21-cr-00396-FLA Document 1 Filed 09/30/20 Page 1 of 6 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)           ‫ ܆‬Original    ‫ ܆‬Duplicate Original


            LODGED
     CLERK, U.S. DISTRICT COURT
                                                                OURTU.S.FILED
                                       UNITED STATES DISTRICT CCLERK,    DISTRICT COURT

     9/30/2020                                            for the
  CENTRAL DISTRICT OF CALIFORNIA                                                       SEP 30 2020
                 jb
   BY: ____________BB______ DEPUTY             Central District of California

 United States of America                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                          slo
                                                                                 BY: ___________________ DEPUTY
                      v.

 HUGO EDUARDO PULIDO-AVINA,
                                                                    Case No.      2:20-mj-04696-Duty
  aka “Hugo Eduardo Pulido Avina,”
     “Hugo Eduardo Pulido,” and
     “Hugo Pulido,”

                      Defendant.

                                      CRIMINAL COMPLAINT BY TELEPHONE
                                     OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of February 2, 2020, in the county of Los Angeles in the Central District of California, the

defendant violated:

            Code Section                                            Offense Description

            8 U.S.C. §§ 1326(a), (b)(2)                             Illegal Alien Found in the United
                                                                    States Following Deportation

         This criminal complaint is based on these facts: Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                    /s/ Carlos G. Ayala
                                                                                  Complainant’s signature

                                                                          Carlos G. Ayala, Deportation Officer
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                     9/30/2020
                                                                                       Judge’s signature

 City and state: Los Angeles, California
                                                                                   Printed name and title
  Case 2:21-cr-00396-FLA Document 1 Filed 09/30/20 Page 2 of 6 Page ID #:2



                                AFFIDAVIT
     I, Carlos G. Ayala, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT
     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against HUGO EDUARDO PULIDO-AVINA,

also known as “Hugo Eduardo Pulido Avina,” “Hugo Eduardo

Pulido,” and “Hugo Pulido” (“PULIDO-AVINA”), charging him with

violating Title 8, United States Code, Sections 1326(a) and

(b)(2), Illegal Alien Found in the United States Following

Deportation.

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other law enforcement agents and

witnesses.    This affidavit is intended to show that there is

probable cause for the requested complaint and arrest warrant,

and does not purport to set forth all of my knowledge of, or

investigation into, this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

      II. BACKGROUND OF DEPORTATION OFFICER CARLOS G. AYALA
     3.      I am a Deportation Officer (“DO”) with the United

States Department of Homeland Security (“DHS”), Immigration and

Customs Enforcement (“ICE”).       I have been a DO with ICE,

formerly known as the Immigration and Naturalization Service

(“INS”), since September 2015.       I am currently assigned to the

Los Angeles Enforcement and Removal Operations (“ERO”) field
  Case 2:21-cr-00396-FLA Document 1 Filed 09/30/20 Page 3 of 6 Page ID #:3



office.      Prior to working for ICE as a DO, I worked as an

Immigration Enforcement Agent with ICE since September 2005.

                    III. STATEMENT OF PROBABLE CAUSE
        4.    On or about February 2, 2020, the ICE Pacific

Enforcement Response Center (“PERC”) received an electronic

notification based on biometric fingerprint information that

PULIDO-AVINA was arrested and in the custody of the Los Angeles

Police Department (“LAPD”) in Los Angeles, California.           On or

about that same day, a DHS Immigration Detainer was lodged with

LAPD.    On or about February 2, 2020, the DHS Immigration

detainer was not honored and PULIDO-AVINA was released.

        5.    On or about March 16, 2020, the ICE Pacific

Enforcement Response Center (“PERC”) received an electronic

notification based on biometric fingerprint information that

PULIDO-AVINA was arrested and in the custody of the Los Angeles

Police Department (“LAPD”) in Los Angeles, California.           On or

about that same day, a DHS Immigration Detainer was lodged with

LAPD.     On or about March 27, 2020, the DHS Immigration detainer

was not honored and PULIDO-AVINA was released.

        6.    Based on my training and experience, I know that a DHS

“A-File” is a file in which immigration records are maintained

for aliens admitted to or found in the United States.           I also

know that a DHS A-File usually contains photographs,

fingerprints, court records of conviction, and records relating

to deportation or other actions by INS or DHS with respect to

the subject alien for whom the DHS A-File is maintained.




                                     2
  Case 2:21-cr-00396-FLA Document 1 Filed 09/30/20 Page 4 of 6 Page ID #:4



     7.    On April 20, 2020, I obtained and reviewed DHS A-File

A099-892-817, which is maintained for the subject alien “PULIDO-

AVINA.”   The A-File contained the following documents and

information:

           a.    Photographs of the subject alien to whom DHS A-

File A099-892-817 corresponds.       I compared the photographs in

the A-File to photographs taken at the time of PULIDO-AVINA’s

booking into LAPD custody on or about March 16, 2020.           I thus

determined that DHS A-File A099-892-817 and its contents

correspond to PULIDO-AVINA.

           b.    Two executed Warrants of Removal/Deportation

(Form I-205) indicating that PULIDO-AVINA was officially removed

or deported from the United States on or about August 20, 2015,

and March 31, 2017.     I know from my training and experience that

a Warrant of Removal/Deportation is executed each time a subject

alien is removed and excluded from the United States by ICE (and

its predecessor agency, INS) and usually contains the subject’s

photograph, signature, and fingerprint.         All executed Warrants

of Removal/Deportation in PULIDO-AVINA’s DHS A-File contain a

photograph, a signature, and fingerprint.

           c.    A certified conviction record showing that

PULIDO-AVINA was convicted on or about July 24, 2013, under the

name “Hugo Eduardo Pulido,” of Attempted Second Degree Robbery,

in violation of California Penal Code Section 664-211, in the

Superior Court of the State of California, Los Angeles County,

case number BA4033506, for which PULIDO-AVINA was sentenced to

16 months’ imprisonment.


                                     3
  Case 2:21-cr-00396-FLA Document 1 Filed 09/30/20 Page 5 of 6 Page ID #:5



           d.    Various documents, in addition to the Warrant of

Removal/Deportation, indicating that PULIDO-AVINA is a native

and citizen of Mexico.     These documents include: (i) one Order

of an Immigration Judge, dated September 19, 2014, ordering

PULIDO-AVINA removed to Mexico; and (ii) one Record of Sworn

Statement, dated February 18, 2017, which states that PULIDO-

AVINA is a native and citizen of Mexico.

     8.    On or about April 20, 2020, I reviewed the printouts

of the Interstate Identification Index (“III”).          Based on my

training and experience, I know that the III database tracks and

records arrests and convictions of individuals according to an

individual’s State Identification number or Federal Bureau of

Investigation number.     The III printouts confirmed that PULIDO-

AVINA had been convicted of the crimes reflected on the

documents contained in PULIDO-AVINA DHS A-File, described above.

     9.    On April 20, 2020, I reviewed the printouts of ICE

computer indices on PULIDO-AVINA.        Based on my training and

experience, I know that the ICE computer indices track and

document each time an alien is removed or excluded from the

United States by ICE, or deported by the former INS, or is

granted permission to enter or re-enter the United States.            The

ICE computer indices confirmed that PULIDO-AVINA had been

removed and deported on the dates indicated on the Warrants of

Removal/Deportation found in PULIDO-AVINA’s DHS A-File and

described above.    The ICE computer indices further indicated

that PULIDO-AVINA had not applied for, or obtained from the

Attorney General or the Secretary of Homeland Security,


                                     4
  Case 2:21-cr-00396-FLA Document 1 Filed 09/30/20 Page 6 of 6 Page ID #:6



permission to re-enter the United States legally since PULIDO-

AVINA had last been deported.

        10.   Based on my review of PULIDO-AVINA’s DHS A-File, I

determined that his A-File does not contain any record of his

ever applying for, or receiving from the Attorney General or the

Secretary of Homeland Security, permission to legally re-enter

the United States.     Based on my training and experience, I know

that such documentation is required to re-enter the United

States legally after deportation, and that if such documentation

existed, it would ordinarily be found in PULIDO-AVINA’s DHS A-

File.

                             IV. CONCLUSION
        11.   For all the reasons described above, there is probable

cause to believe that HUGO EDUARDO PULIDO AVINA has violated

Title 8, United States Code, Sections 1326(a) and (b)(2),

Illegal Alien Found in the United States Following Deportation.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 30th
                  _____ day of
Sept. 2020.
_____,



UNITED STATES MAGISTRATE JUDGE




                                     5
